705 S.E.2d 368 (2010)
HARRIS
v.
BAREFOOT, et al.
No. 392P10-1.
Supreme Court of North Carolina.
December 15, 2010.
Marshall B. Pitts, Jr., Fayetteville, for Harris, Dorothy.
P. Tilghman Pope, for Barefoot, Clarence.
Suzanne Walker, Raleigh, for Castaldo, Lucia.
J. Stewart Butler, III, Fayetteville, for Barefoot, Clarence et al.
Hampton Y. Dellinger, Chapel Hill, for N.C. State Assoc. of Letter Carriers.
Ty E. Shaffer, Charlotte, for North Carolina State Association of Letter Carriers.
The following order has been entered on the motion filed on the 8th of September 2010 by N.C. State Association of Letter Carriers to File Amicus Curiae Brief:
"Motion Dismissed as Moot by order of the Court in conference this the 15th of December 2010."